                Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                                                for the
                              Eastern District of Pennsylvania Division



Noble Drew Ali, et al
                                                           Case No: 5 :18-cv-5655
Plaintiff                                                  RE: BY0766984, BD129909, NF012997,


Vs.



COUNTY OF LOS ANGELES, David Kilgore,                                     FILED
Director for the Los Angeles County California
Department of Child Support, et al
                                                                          MlW 1 5 2019
                                                                     Kb\TE BARKMAN, Cterk
                                                                   By-_ _~__Dep Clerk
Defendant




                        In Re: Noble Drew Ali's Jural Religious Society
                              EMERGENCY WRIT OF MANDAMUS




  REMOVAL TO FEDERAL COURT PURSUANT TO TITLE 28 § 1441, 1442, 1443 AND
            1446, LOWER COURT CASE NO(s). BY0766984, BD129909,NF012997
                    Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 2 of 24




                                                  TABLE OF CONTENTS




TABLE OF DIVINE AUTHORITY.......................................................................... 2

RELIGIOUS AFFIDAVIT OF FACTS ...................................................................... 3

INTRODUCTION .................................................................................................. 6

PROHIBITED DUTIES OF THE COURT............................................................... 8

REDRESS AND REMEDY...................................................................................... 9

NOTICE TO THE COURT..................................................................................~ 11

EVIDENCE BEFORE THE COURT ..................................................................... 11

ORDER ................................................................................................................. 12




                                                                                                                             1
          Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 3 of 24




                        TABLE   OF DIViNE AUTHORITY

1. Free National Divine Constitution and By-Laws:
      a. Article 1
      b. Article 4 and 5
      c. 6 and 7
      d. Grand Advisor and Moderator rules and regulations Moorish Sdence Temple of
         America:
         Article 23: Sections 1 -13
         Article 47: Section 9 -13 & 15

2. 101 Statutes Questionnaire
3. United States Federal Constitution
   Article 4
   Article 6 Clause 2 Supremacy Clause

   1st Amendment thru 1Oth Amendment pg. 7




                                                                                  2
                Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 4 of 24




                                    RELIGIOUS AFFIDAVIT OF FACTS



I, SheikS. Johns-El, Claimant in this case declare:


       RE: case ofBD129909
       1. On December 21, 1994 a judgment for a Parental Relationship and Child Support Order was
       issued by California Supenor Court CommissiOner Althea Baker. This case was opened two
       weeks prior to the birth of the child that was the subject of the above noted order. The child
       subject to the above noted order was born on October 2, 1988. At the time that the order was
       entered, paternity had not been established because the child had not yet been born. In light of
       the foregoing, Commissioner Althea Baker violated the Title 1-VD requirements to first estabhsh
       paternity before entering a default judgment for Parental Relationship and Child Support Order.
       [See Attached Order and California Child Support Self Service- Case Overview]


       2. The Wages and Earning Assignment order has STEFFON JOl'.'ES MTI STEFFON JOHNS
       listed and the order security number IS listed for (Steffan Jones XXX-XX-XXXX).
       [See Attached Wages and Earnings Assignment Order]


       3. She1k Steffan Johns Elts netther STEFFON JOH~S nor STEFFON JOJ:\ES and somehow
       both names have been attached to his free national being and credit history, and now is causing
       him and his family injury. This is void ab initio and fraud on its face. It is not clear who the
       correct parties listed as the defendants and obligors.


       5. Commissioner Althea Baker, who is not a judge, signed a defective writ for the default wage
       earnings order. She exceeded her jurisdiction to act upon and placed a lien on Claimant's free
       national being, which is a direct violation ofthe American Constitution of 1774 which states that
       all men are free and equal and if all men are equal and free according to the free national
       constitution that has never been changed, then there is no need for the application of the 14th and
       15th amendment for the salvation for our people, therefore this judgment order is void coram

                                                                                                          3
         Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 5 of 24




non-judice due to lack of jurisdiction.


6. Claimant applied for a passport and was denied because his true name was unlawfully added
onto the Passport Denial list by the California Department of Health and Human Services, (See
attached letter United States Department of State).


7. Claimant also has had unlawful garnishments of his earnings authorized by the California
Disbursement Unit and loss of revenue to earn for his family due to not being able to travel and
work because of his passport being denied. This is a blatant injury which is a violation of the
U.S. Constitution 4th Amendment and the State Constitution of California. (see attached
Earnings Loss)


RE: case ofBY0766984, BY076698X (see attached Child & Spousal Support Order)
    1. On 10/20/2005 a default judgement for Child and Spousal Support was issued by
       Commissioner Marshall Rieger.
   2. Sheik Steffon Johns-El is not the father hsted on Birth Certificate and there is no father
       listed on the birth certificate (see attached Authenticated Birth Certificate) .
   3. Sheik Steffan Johns-El has never been the spouse of Dezeray Davis. Ms. Davis listed on
       the Attached Judgment Parental Obligations & Child & Spousal Support Order a
       marriage to Steffon Davis who is not Sheik.Steffon Johns-El. A marriage certificate
       should have been produced to validate the petition from the beginning of Ms. Davis'
       claim. Therefore, her PetitiOn for the opening of this case is void ab initio and fraud on its
       face.
   4. Sheik Steffon Johns-El never was properly served and therefore never made aware that
       these suits were being brought against him and only until now, is aware, which is the
       reason he never appeared in court.
   5. It is reqmred, according to Title 42 §654 (3), that parties be made aware of the
       consequences for volunteering for the IV-D program.
   6. There was no paternity established before the default judgement order was signed by


                                                                                                   4
         Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 6 of 24



       Commissioner Marshall Reiger which violates the Title I-VD requirements to establish

       first before paternity to qualify.
    7. Commissioner Marshall Reiger, who is not a Article 3 judge, but did sign a defective writ
       for the default wage earnings order and exceeded her jurisdiction to act upon and place a
       lien on his free national being which ts a direct violation of the American Constitution of
        1774 the stated all men are free and equal and if all men are equal and free according to
       the free national constitution that has never been changed, then there is no need for the
       application of the 14th and 15th amendment for the salvation for our people, therefore
       this judgement order is void coram non-judice due to lack of jurisdiction.
    8. IV-D is voluntary in nature, and claimant did not volunteer for the IV-D program.
    9. The above IV-D cases are depriving claimant of an inherent and inalienable rights,
       privileges, and immunities secured by the federal and state constitutions. 42 C".S.C. §
        1983, which provides that every "person" who, under color of any statute, ordinance,
       regulation, custom, or usage of any State subjects, or "causes to be subjected," any person
       to the deprivation of any federally protected rights, pnvileges, or immunities shall be
       civilly iiable to the injured party.
    10. Furthermore, Title 42 of the U.S. Codes is a product of the 14th amendment, which
       houses the IV-D of the Social Security Act is not enacted into positive law and imposes
       no obligation upon those who do not "volunteer" or consent to be subject to it.
       Therefore, you will terminate the above case numbers, effective immediately, and
       you will also issue me a full refund within 5 business days after receipt of this
       document.


RE: case of l'"F012997
1. This defendant named in the above case is not Sheik Steffon Johns El.


2. The order is defective in nature and language because the court did not have jurisdiction to
issue the writ because the defendant named the wrong party in the initial complaint.




                                                                                                    5
                 Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 7 of 24




        3. Sheik Steffan Johns-El never was served properly nor made aware that these suits were being
        brought against him in the first place which is why he never appeared for the hearings to defend
        against the Petition to Establish a Parental Relationship and Temporary Restraining Order, which
        is a violation of Due Process in 4th Amendment of the Constitution of the United States of
        America.


        4. Commissioner Sherri Carter, who is not a judge, signed a defective wnt for the default wage

        earnings order. She exceeded her jurisdiction to act upon and place a hen on his free national
        being, which is a direct violation of the American Constitution of 1774 the stated all men are free
        and equal and if all men are equal and free according to the free national constitution that has
        never been changed, then there is no need for the application of the 14th and 15th amendment for
        the salvation for our people, therefore this judgement order is void coram non-judice due to lack
        of jurisdiction.
Per 28 U.S. Code§ 17461, Sheik S.]ohns-El, a first inhabitant, Moorish American Moslem, a
True American National and natural person declare under penalty of perjury under the laws
of the United States of America that the foregoing is true and correct.

Executed on May 2, 2019

                                                     /S/ Johns El, Sheik S.
                                                     Sheik S. Johns-El




                                               INTRODUCTION


          INTENTIO:!'l OF THE CLAIMA."""T IS CLEAR THAT A VOID JUDGMENT IS CAL'SING
PAIN A.~D SUFFERING AND IS REQUIRING THIS COu'RT TO PERFOR...'\1 ITS DL'TY UNDER
SL'PREMACY CLAL'SE ARTICLE 6 SECTION 1 CLAUSE 2 (TREATIES) TO REMEDY THE RIGHTS
BEING DEPRIVED I~ PL'RSUANCE OF THE CONSTITUTIOl\1 OF THE UNITED STATES

           The mtention of the claimant by notice is to demand the court to set aside a VOid judgment, FRCP,
Federal Rule 60(b)(4), or State law equivalent that requires a State court to provide equal protection oflaw and



                                                                                                                   6
                   Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 8 of 24



 prescribe a remedy in response to the evidence before the court of a void judgment made by a person not a judge
 coram non-judice.
              A judgment by a person not a judge, Coram Non-judice, is void for being m violation of due process
 of law under the srh Amendment as prescribed by The Supreme Court of The United States Burnham V.
 Superior Court 495 U.S. 604 (1990).
              The Supreme Court of The United States is a court of last resort, thereby th1s court is inferior and is
bound by the precedence set by the supreme court and must follow the precedent set by The Supreme Court in
matter Burnham V. Superior Court 495 U.S. 604 (1990), or this court and judge reading this petition is
trespassing upon rights of the petitioner and is depriving rights secured by the constitution for the L'nited States
Article Iii, Section 2, Clause 1.. "The Judzczal Power Shall Extend To All Cases, In Law And Equity, Arzsing
 Under This Constztutwn, The Laws of The United States"
              A vmd judgment issued by a person not a judge is void coram non-judice as prescnbed by The
Supreme Court of The Umted States Burnham V. Superior Court 495 U.S. 604 (1990)
               A void judgment was issued coram non judice by a person not a judge, where The United States
Supreme Court, the Court of last resort in matter Burnham V. Supenor Court 495 U.S. 604 (1990) prescribed that
a judgment was void for lack of Jurisdiction and void for violating the 5th amendment. This court is Without
discretion to ignore the Supreme Court of The Umted States under doctrme of precedent or stare decis1s and must
vmd any judgment issued by a person not a judge coram non-judice to maintain the appearance of impartiality.
              Fmther proof the judgment is vmd, anses from the 4th Amendment of The B1ll of Rights, wh1ch
protects against unreasonable search and seizure of property.
              Under the 4th Amendment of The Bill of Rights, property cannot be seized unless by warrant or a fair
trial by jury as guaranteed by the 7th amendment. The support order is not a warrant nor did it arise from a trial by
jury as required by due process of the law of the land.

               DUTIES OF THE AMERICA..~ COL~TS ARE BOL~D TO ACT IN PURSUANCE OF
THE CO~STITL'"TION L"NDER ARTICLE 6 SECTION 1 Clause 2 "This Constitution, and the Laws of the
United States which shall be made in Pursuance thereof: and all Treaties made. or which shall be made. under
the Authority of the United States. shall be the supreme Law of the Land; and the Judges in every State shall
be bound therebv. anv Thing in the Constitution or Laws ofanv State to the Contrary notwithstanding."

    1. Ensure that this matter is adjudicated in law and equity arising under the judic1al power of the
       constitution, the Laws of the Cnited States. "The judicial Power shall extend to all Cases, in Law and
       Equity, arising under this Constitution, the Laws of the United States" ARTICLE III, SECTIO~ 2,
       CLAUSE 1
    2. Ensure that the judicial officer adjudicating th1s matter remains impartial and act in pursuance of the
       United States Constitution according to oath of office sworn under .Artlcle 6 section 3. "The Senators and
       Representatives before mentioned, and the Members of the several State Legislatures, and all executive
       and judicial Officers, both of the United States and of the several States, shall be bound by Oath or
       Affirmation, to support this Constztution"ARTJCLE VI SECTION 3
    3. Ensure that precedence by other courts is honored under Article IV Section 1 Full Faith and Credit
       Clause.
    4. Ensure that property is not seized unless by warrant or after fair htigation by trial by jury.


                                                                                                                   7
                   Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 9 of 24




    5.    Ensure the State has provided an opportunity for full and fair litigation of a Fourth Amendment cla1m.
          Stone v Powell. 428 US 465. 483 n. 35, 96 S. Ct. 3037, 49 L Ed. 2d 1067 (1976).
    6.    It is the duty of the court to render an impartial remedy based upon facts and clear and convmcing
          evidence proving the moving party was injured by the conduct of the respondent/defendant, and this
          evidence must be cited in the fmdmgs of the court's determination.
    7.    It is the duty of the courts to provide unbiased and 1mpartial due process and equal protection oflaw.
    8.    It is the duty of the courts to provtde impartial remedy and relief.
    9.    It is the duty of the courts to protect against stealthy encroachments upon the rights of the people.
    10.   The court is without discretion to deny vacatmg a void Judgment under Federal Rule 60(b)(4) and atticle 3
          section 2 clause 1. "The judicial Power shall extend to all Cases, in Law and Equity, arising under this
          Constitution, the Laws of the United States'' ARTICLE III, SECTION 2, CLAUSE 1




PROHIBITED DUTIES OF THE COURT u'NDER ARTICLE 6 SECTIO~ 3


    1.It is not the duty of the courts to defend void judgments because a void judgment cannot be made whole
      once rendered.
   2. It is not the duty ofthe courts to explain how and why it is appropriate to depnve property under
      unconstitutiOnal state statutes that clearly deprive guaranteed due process of law of a private citizen under
      the 5th Amendment, It IS agamst the claimants laws and customs to use the application 14th amendment
      or any of Its tentacles because the American Constitution of 1774 declared all men free and equal and if
      all men are free and equal there is no need for the 14th and 15 amendment because the American
      Constitution of 1774 is still being enforced today; an unconstitutional law has no standmg m a court and
      is unenforceable. The claimant is neither a person or an mdividual as defmed in law, but a free National
      bemg, that has his own Free National Name, Feer ~ational Flag Free ~atwnal Constitution and Free
      ;\lational Customsand Principles.
   3. It is not prohibited for a private citizen to challenge the constitutiOnality of a state statute on the grounds
      that it is unconstitutional Under Ex Parte Young, sUit is not barred by the Eleventh Amendment.
   4. It is prohibited for a judicial actor to practice law from the bench.
   5. It is prohibited for the court to rely upon presumptiOns, for presumptions are not facts.
   6. It is prohibited for the courts to render orders without citmg the evidence-granting jurisdiction to the
      court.
   7. It is prohibited for a person not a Judge to render a judgment causing the deprivation of life, liberty, or
      property.

        ADMINISTRATIVE PROCEDIJRES ESTABLISHI~G A SlJPPORT ORDER L'l'il)ER
EXECLTIVE BRA.l\ICH IS CO~SISTE.ST WITH VIOLATION OF SEPARATION OF POWERS
DOCTRI.SE THEREFORE SlJPPORT ORDER IS VOID
             Administrative Procedures conducted by a separate organizational unit withm the executive branch
pursuant 42 lJSC sectiOn 654(3) is not due process oflaw guaranteed under the Umted States ConstitutiOn and 1s a
clear violation of separation of powers doctrine as held by the State of Mmnesota Supreme Court of Appeals


                                                                                                                   8
                  Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 10 of 24




"Holmberll v. Holmberfl. 578 N. W.2d 817 (Minn. Ct. AI?.P. 1998) ". [Administrative Procedure A method bv
which support orders are made and enforced bv an executive agenCJI rather than by courts and jud{les
https:/lwww.ar;f.hhs.gov/sites!de.faultltileslpro{lrams/csslchild sul!J!ort glossary.pdfl




                                                  REDRESSA~DREMEDY



   1. The remedy in this matter is to vacate the void judgment, evtdence before the court. This void judgment is
      causmg harm and suffering therefore this court is without discret10n to deny a demand to vacate a void
      judgment cf. Federal Rule 60(b)(4) or state law equivalent when evidence is brought before the cout1
      supporting the claims made by the clmmant.
   2. This void judgment is being used to seize the property of Sheik, Steffan Johns El, an American Cttizen,
      who, without uttering a word in an American Court was and is presumed innocent and was and is
      standing upon mali enable rights guaranteed by the United States Bill of R.tghts ftrst ten amendments,
      therefore under the 5th amendment equal protection clause, a protected class whtch requires strict
      scrutiny of the law an American Court is required to support and defend the undersigned claimant
      malienable rights.
   3. Courts are established to provide unbtased and impartial due process.
   4. Under the 5th Amendment, state statutes that deprive due process of law are unconstitutional and all
      orders made in support of such state statutes are vmd and unenforceable.
   5. Under the 5th Amendment, statutes that cause the deprivation of property without due process oflaw are
      unconstitutional
   6. Under the Article IV Pnvileges and Immunities Clause, it renders unconstitutional a state statute which
      discriminates on a matter of fundamental mterest in favor of the states own interest on its own citiZens
      and Citizens of other states and claimant is a citizen of the Moorish Asiatic State of Islam. The states
      prefer there law over clamantis laws. A Christian body pohtlc can not rmpose their laws and customs on a
      Moslem and a Moslem can not impose Its laws and Customs on Christians. See Treaty of Tripoli article
        11 and see Treaty of Peace and Friendship articles 20 and 21 also see united States Constitution
        Article VI Section 1 Clause 2 Supreme Law of the Land( Treaties) and the Judge in every State shall be
        bound thereby, anv Thin{l in the Constitution or Laws o(any State to the Contrazy notwithstandin{l.
   7.   The Supreme Court has held, when an adjudicator has a pecuniary mterest in the final outcome, the
        adjudicator IS netther Impartial or unbtased [violation of judtcial code] and is a violation of due process of
        law clause and equal protection under the 5th amendment. "Tumey v Ohw and Caperton ET AL v A. T
        Massey Coal"

            THE SIGNATCRE BELOW BY THE CLAIMANT SUPPORTS THIS STATEMENT OF
FACTS THAT SJ:PPORT ORDER WAS ACHIEVED CORAM NOS JLlliCE BEFORE A PERSON NOT
A JlJI)GE THEREFORE VOID FOR LACK OF JURISDICTION AS PRESCRIBED BY THE SUPREME
COL'RT OF THE UNITED STATES A COURT OF LAST RESORT



                                                                                                                    9
               Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 11 of 24




1.   A support order was created in clear violation of due process by Commissioner Marshall Rieger, Sherri
     Carter, and Althea Baker whom in their persons are notjudges, or coram non-judice, therefore all
     judgments by these persons are void as prescribed by the Supreme Court of the United States, a court of
     last resort, meaning this court is mferior and must adhere to the Supreme Court's prescription and void
     this judgment under Burnham v Supetior Court a hearing officer With a drrect or indrrect pecuniary
     interest in the final outcome of the suppm1 heanngs
2.   The purpose of support hearing is for the establishment and enforcement of support orders under 42 USC
     section 654(3) used for the recoupment of state welfare expenditures and are not intended to help families,
     but intended for the state to recoup welfare expenditures as held by Blessing v Freestone US Supreme
     Court.
3.   The administrative procedures were for the establishment and enforcement of support orders as incentive
     for Title IV-D payments from the federal government Department of Health and Human Semces
4.   The presiding officer's salary is paid partially or wholly from the federal funds rece1ved as a result of the
     findings of the fact finder who authorized the support order, therefore the fact fmder has a pecuniary
     interest for every support order he or she writes, therefore has a motivation to violate due process under
     color of law.
5.   Under the due process of law clause and equal protection under the 5th Amendment requires tmpamal
     adjudicators and strict scrutiny for protected class, whereby the Title IV-D payments for the establishment
     and enforcement of support are indisputable proof that the support proceedmgs were never unbiased nor
     1mpartial.
6.   A support order was created under the false premise that child support enforcement 1s mandatory, when
     the lith Circuit Federal Court of Appeals in Wehunt v G. Ledbetter stated clearly that the state's
     partic1pation in Title IV-D services are voluntary, which proves it is not a law and iflt is voluntary for the
     state, then it is voluntary for the parent being forced to pay support. Further under 45 CFR. Part 232.11
     the custodial parent receiving assistance is required to cooperate and assign nghts for support or will lose
     benefits This testimony used for assessment of paternity is consistent with duress and offers the
     possibility that false information wtll be offered to keep benefits and establishment of patermty is tainted.
     It's an elaborate fraud for the states to recetve mto their treasuries federal Tttle IV-D funds and fraud is an
     exception to any order of supp011 and proof that the support order is void.
7.   Whereby, any judgments or orders resulting from these proceedings are vOid for failure to follow due
     process of law.
8.   The Supreme Court of the United States has held in matters "Tumey v_Ohio and Caperton ET AL. v A. T.
     Massey Coal " that when there 1s a pecuniary interest in the fmal outcome or a state statute that depnves
     due process oflaw, subsequent Judgments and orders are void under the due process oflaw clause ofthe
     4TH & 14th amendment.
9.   Federal Rule 60(b)(4) requires that void judgments made in violation of due process are votd and the
     court where the remedy is sought has no discretiOn and must vacate void judgments ab initio (from the
     begmning). "United States v. Indoor Cultivation Equip. from High Tech Indoor Garden Supply, 55 R3d
     1311, 1317 (7th Cir.1995)."




                                                                                                                 10
               Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 12 of 24




          l'IOTICE TO THE COURT THE CLAIMA..'~'T IS :SOT A LEGAL PROFESSIOl'IAL A.."ill
CANl'IOT BE HELD TO STRil'IGE~n STANDARDS OF A LEGAL PROFESSIONAL ~OR BE
OBSTRUCTED FROM A REMEDY BY COllRT PERSOl'I~EL ENFORCLl\TG COL'RT RULES A.'W
PROCEDURES


   1. Further, this notice to the court 1s brought by a man, an Amen can C1tizen, a victim of a vmd judgment
      and though he has no legal trainmg or educatwn, the Supreme Court has held that "pro se" pleadings and
      paperwork are not to be held to a standard of a legal profession and the clerk's office must accept and file
      these pleadings.
   2. Please refrain from using excessive local rules and laws as an obstacle to achieve a remedy and relief by
      the undersigned. "Davis v. Wechler, 263 U.S. 22, 24; Stromberb v. California, 283 U.S. 359; NAACP v.
      Alabama, 375 U.S. 449 "The assertzon offederal rzghts, when plamly and reasonably made, are not to be
      defeated under the name of local practice ''


                                      EVIDE:SCE BEFORE THE COURT


  EXHIBIT A: COPY OF SUPPORT ORDER SIG~'ED BY PERSON ~OT A JLTIGE for case BD129909
  EXHIBIT B: COPY OF SUPPORT ORDER SIGNED BY PERSON NOT A JLTIGE for case BY0766984
  EXHIBIT C: COPY OF ORDER SIGNED BY PERSON NOT A JLTIGE for case NF012997

  EXHIBIT D: Denial Letter From Department of State
  EXHIBIT E: LOSS OF WAGES FROM GAR.'II.JlSHMENTS BY STATE OF CALIFOR."'1A
  DISBURSEMENT L~IT.

Per 28 U.S. Code§ 1746 I, Sheik Steffon Johns-El, ajirst inhabitant, Moorish American Moslem, a
True American Moslem and free national being declare under penalty ofperjury under the laws of
the United States of America that the foregoing is true and correct.

Executed on April28, 2019

                              /s/   ~obleDrew Ali. Sheik Johns El. S. Grand Governor. Disciple in           Trust
                                       SheikS. Johns El Moorish American Moslem

                                            Noble Drew Ali
                                            P.O. Box 8606
                                            Lancaster Pennsylvania 17604
                                             mstofa.ca.gov@gmail.com
                                             mstoa16.pa.gov@gmail.com
                                             717 615 094


                                                                                                                11
             Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 13 of 24

      ...... ._.       ~,....,. ~          .....,.,.,.,...
      Gil GARCfm !UTIQCT ATTOANf'Y
: IIUMA11 Qll' '~" ~-- ~fiCIIIII


                     --·
      If%\ """"""" Jl11JUf
      fL ~bill()(). IOauf~ JIOU4i


      ~ Cot.Ntf' M ~.~Of' W6 N"Ciil . .
      .._.,........ 600 50lJTH tOUMOMW£AI.'nl •V!HUE



      --
. ......,.. ...-.." 600 SOUTH~llf AVPIUI
· ut•_,.l!l'~ lOSMM:ifUS, t.- ~




                                    w~
          =......         !:. . "

TOTHEM"fOR: {llllfila .... - . YCIUMuM ........... , . . , _ , ; . _ . . . _ .. ~_._..,_.,....,
                                    S'tE:f'r'QI( ~. !)1Q-l;~.50
..-.d .., ...          -~below              ~     ,..,.,.,....,   fll . . . . . , . .......... -   ... ..-..~
                                                                                                                                                              •

me COlltT OI'DEftS "ou TO
            ">YIJM!ef~-  ...... Oif-~---
              a."Jt• l52,00
                  • ::'
                  c: ::': .J
                                         ------..,..n-~
                                 -~~-- .......
                                                     .... ,...,.. ~,_..,.._
                                                      1*~~~ ..........
                                                                             ..                -l:•-•-
                                                                                               ~.::.
                                                                                               I~   J
                                                                                                                        _ _......._ ........ ....,.....
                                                                                                                        • ....................,.... 1 ••
                                                                                                                        _....,........,.....,_.. . . ., .•
                  -g. 1'owl ~oru            (;Tif:' ll'lOAEh: J



:!:X,."""*~~~-~- lb. . . . 'll; . . . . . . . . . . . . - - - . . . . . . . .
   eoultt llK'Jfm. P.(l, IIOX :JM4. WS ~ --'1                        ....-r:s.
) '";'      <be~      ................ """"' \.e. ·I~ -e1t ................... ...._..
              COUIIT ~ 1'.0• .X .15f.4. LC. ,_.,.. CN•                   -~
~           t,..--~-~..-.._,.,..                                   _ _ ....._.......,._... ___ ,.. __
s:::        n.~~-~---                                             n...._ ___ ......,.._....,.__,._.... .._ ........                            ~-

l!i       n..c...,.,...cualt_...,.._..,......,....
            ether~ ':fW ~ .......O'Iii:cun •
                                                         __                           *~N.,.._.,..,10..,..,_.,..~.._


7
~.X
          Giorlr--..
           .0!1\cor
                        •·<>oii!Y-
                        'S~'
                                       ................
                                                      i:
                                      . . ,_,...,.,,._,.
                                                                     11)~.
                                                                      I , _ . _ . , . . . . . . . . . . . ..,. . . . . ,.,~
            .:;    'I~         .t.n-...""hdl        t~          _ _ _ _ .. l.a ....... CCI'!I. ..               -........-.w-·s   fg   111..,..,..._



F·oq~ llti"IION'$        Ill! thiS   or•   II'• iiNI:'¥llll)n ¥C 11ft M toJow~
                                                              !!!!!!5ad
9-    I     ~ CIW Suo60it                                    $4:<!56 ..00
      .Q.
      c
            :: $sxJUMI ~
            ~f~~

          .u--~ ~-· ~ pt.....,r.c.                                  ...t--           ~----·                       ,. ,.,. _. . . . .
                     DEt 2tat


                                                             WAGE AHO ~ ASaiBIW Elft                     ~
                                               ~....,t..-. ~                   v.._.. ,.,.......,.. .u-.. ,..          tatoo~
                                                                                                                                             --....... .&:...~
                                                                                                                                                       w·,.-..c-..
   Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 14 of 24




~ COUI9t"Of~ COUNn'Mt.Di MI:E.EI
     ... ~.-.,. 601>$~l'HA~
                                                                   FILED-
                                                                 ·~ ++-·_l~.v-~:;. ~~~~;.~~~

       ••• '"'· '~ lO$.AHt3Et£6. CAL.f'OAHIIA ~                  tEC.UWt-
     ......... ._.    ~             'CM. WE$T
io>,.w~;r;           cc:unv-c:w 1.01 MliiE' n                    ~.l:!W~~~~
QE.f[ ....,;&t-,1    $TV"f01f~                                        'fo~.,.;-~. .
                                                                  · i.t ·'Ji'\1,{ • ir · •

           JUOGMINT                 1!1   f'MPn'Al. NUnotdl ..
      est"~
       ¥ttit!   ~-~YMIC•'   Mol.~
                                    [!J   Cl«.lJ$lJPIIIOfll




                                                                                               •




                 DEC 2 t 8
                                -------------·
    Case 5:18-cv-05655-JFL Document            ------
                                    39 Filed 05/15/19 Page 15 of 24


f-        PIOTIT10NERIPL.&.!N1lFI';     COUNTY 0\'1 ::.OS 1\NC:Ii:LlZ$
                                                                                                              CASE NIJM&ER:
     RESPONOeNT/OEl'ENDANT:             STEUIION JOllNS
I           OTHER PAAENT:               Dll'Ul>.AY D l;lA'ITtS                                              1:S'l0?6"1ii9'8~
&.b.       :a1 0          The low-incornt adju5tm1Jrlt ;~pptles
               0          The low·lnc-ome ad]ustm1111t does not apply beeause (specify ~:t$0/'ltJ.
       {4l Any support crd1:0~ will cominue until furtllef orde• of toun, unle~~s teJll\lnated by operation o1 law.
     e D    Obll~or n'II.ISt p~ child support for !he put P'lfiods and in the •mounts set forth below~
            Nam@                                                        DMe ~~ hint       Period of suopoa          "mc.vnt




                   (1 I   CJ     Olllet bpecifyl
                   (21    CJ     For m. tc.ta\ C~f· '              pay•ble !;:                  on tl>e:       day of each man~h
                                 be>giMiOII ldatel:
                   131    D      lntlrest accruas on the entire principal balanea owing and not on each installment as it becomes di,I~J.
     d. If this is a judgment on a Supplemt~:ntal Ccmpliint, It does not modify or supersede •nv prior judgment or o«<tr tor
        SUPP'Crt or •rreer~e. unle~:s spc:clft;&:ly provided.
     e. No provision of tlli$ judgment can operate tc limit anv right to colrcc:t the prin:::ipai (total amount of unpaic! svpportl or
        to charge and eollact interest and penaltieS as allow•d by law. Alt payments order ad are subJect to modifrcat!on.
     f. All paym1mn. must be made to !nome end 111ddres of llgencyl;
                           COURT 'l!"R.USTlill'!
                                       P.O. BOX 5l.3S44
                                       LOS ANGSLSS, CA           ~00St·l544



     g. An Otd•/J!Mrlct 1o WithhoJr/IIJC(JlJUI 1M C~d SuppOit !form !'L·~95l will              iesu~.
     h •. CJ Oblig~r            CJ Obll!JC~ mu.st 111 provide and mllimair health insurance coverage for the children If it is available
          through employment~~ • group plan. or othr~rwi&s available at 1"\D or re2sonablil cost, and must keep the loc~1 child
          $up!)ort agency olf•c•lnforrned ot !he availability of the coverage; C2l if nealth Insurance Is not available. prcvide
          cova~e when il bBcoma& available; t3) within 20 rloJYS of tho local child support 19e11cy's request, campl•t• •na
          return ' he\!llth insurance form; [4) provide to thl! 1ocel child support agency all fniormllt•On and formtr necessary to
          obt;~in heal~-c~ra services for th• childret'l; 151 prest!ll't any olail" to secure p~;~.yment or re[l"l"lbursement to the other
          P!lf'ent or caretj!.ker who incur~ co~ts for health-carl!! seNice!J for the c!lUdren: and !51 assfgn anv rlg~u 1o
          retmbursemem to the other parent or careta~er who incurs cost& for health·care services ~or 'h" Chililren. 1! the
          'Obligor• box is checked. a llealth insurance coverage asslgl'ltnent will i~sue.
     I. Tntl parents rnJst nati'V the !GOal Cllild support agency in writing Within 10 daya cf sny eh.ango In        resl~c•     or
           llmploym•nt.
     j. Tht form IVotir;fl of Rlgh!li aocf R~spcmsibifities-HeBilh Care Casts 11m! Rf1imbumem•nt Procedures end information
        Sfoeet en Ch.nging • Clrifd Sup;Jart Order !form fL·l S21 i~ Mtachtui            .
    'k. (JO The following person {tha 'e>lher p;rent") :s added as a party to thi$ actl<?n under farnily Cod$ S.Ction 17404
             (Mmat DS:Z.I'<RAY P DAV:S
     I,    c:J ObtigQr must pay casts Qf:               ~ •
     m     c:J The court furth11t ord~rs (speclfyl:

                                                                                                                               .·.
Date:


App<ov.O •~ conforming to court orcle"
    Da1e<




                                                        JUDGME.NT        REGARDING PARENTAL OBLIGATIONS                               """2 612




                                                  •                                               •
                                                                              !Government•!)
                               Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 16 of 24
  ia Child Support Sal' Service • Case 0Verv1ew                                                                                                                         4/18/19. 943 PM




 ;s Home        California Child Support Self Service                                                  ParticiP-ant 10 Card
                JOHNS, STEFFON - Partic;ipant Number:
 !!lEl
 1rmation       0370409399894
 !
 l!i£n            Home           .My Profile          My_E.a:yments       MY Documents                 Contact Us
 m
 .bursement
 it
 ~
 ;cal Office

 stomer
                Case Information
 ~                   Case Number:                            0370013132473

                     County:                                 LOS ANGELES

                     Role:                                   NON CUSTODIAL PARENT
ference             Status:                                  OPEN
,rant:
Qjects              Opened Date:                             09/22/1988

1ideline             Monthly Support:
1lculator
                     Past Due Support                        $ 0.00
~
:ss                  Installment Due:
                                                                  $ 75,552.28
                    Total Past Due Support:!

                      1 This amount may or may not include interest. To determine the actual amount owed please                                        Contact
                      Us or call us at 1-866-901-3212.


                  I would like to Provide Locate Information fdr this case.
oporting
ifornia's
1ldren          Legal Activities l
                 Type                             File Date C:.                                    Service Date
reb
n-llne
red back
                                                                                                                                                                                    I
                   2 These fields are blank if you are not receiving child enforcement services through a California county
                                                                                                                                                                                   II
                   local child support agency.
                                                                                                                                                                                   II
  acramento>support Orders for this Case
16) 464-
; oo       Filed Date t:::.  County                                             Court Case Number                                  Order Status
                  12/21/1994                        LOS ANGELES                 BD0129909                                          ACTIVE
                                                                                                                                                                                   I
                  12/21/1994                        LOS ANGELES                 BD0129909                                          HISTORIC


                Case Status History
                 Status                                                  Date~

                 OPEN                                                    09/22/1988

                                                                                                                                                                                   1:
                                                                          lel=ProvlileOtherPartyConversatlon&aonv_instance=a36d i Oi 2 ·b223·4e49-bbe 7·a0ccf212c41 b        Page 1 of 2
~                                              .•
    Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 17 of 24



                                                                                                         -
                                                                                                         ..      ~'(o1d6r~~
     !1 Gavemment A~t:ncy                          T~!e~h<)lllr                                               FOR COIJRi USE ONLY
         Child SupPOrt Sefvieee OepL                                                                     t
         OIVi!:IO~'                                                                                      '
     1                                                                                                   I
         f'lllhGr      Father
         A!!omey
          Mo~er·       lllothlil'                                                          Fe\i\1oner
         Attornl')''
         Mil\:;ll'ct\ildr""~ 1                                                                           I                        ">.   .,
                                                                                                         l                                              '1''-"7

                                                                                                               F>i!hllr                      Motll!f'
         G1css \nc:orne                                                                                        1,HO                          4.V'e
         l'llrf di!IIJCS~!lle income used to oal::u!a\11 child .sup,.~rt                                        1.0111                       3,57()
         N9t diSIJOsal:l!o 111oom; us.d to ea~:u~ spoosaJ ~ppO<t                                                1,01~                        ~.570

         Montllly T~~XeS (nat lncltJcmg till( e!fsett of tpQUNJ •uPi'Orli
         !=ifing st..1u5                                                                                        S!ngl&                  HHIMLA
         JWmbf,r of •~I'I'I!Jiions                                                                                                           2
         F~inOOI'n~tlall                                                                                           4Q                          ;lQ3
         FICA                                                                                                      !10                         327
         Self.mmployment tax                                                                                         0                            ()

         Sla;e income tax                                                                                                                        39
         sra;a dis.abi ily insurance laJI                                                                          1:S                           4()

          Tat•ll.,.,>, including credits                                                                          151                          705

         Otller Monthly Dwduclloi'IS
         'I"'"" dues                                                                                                 0                            0
         Mand>IIOJy rmkem sr..t                                                                                      0                            0
         l-teehh inSJ.Jiiiii\Oeo                                                                                     0                            0
         Chll:l and Spousal s:uppon pard ather tl!latlonships                                                        0                            0
         Hzrdsltip deduc~C!n for other suwortw:l chfidrtlrl                                                          0                            0
         Other hardshiP d~1.1ctions                                                                                  0                            0
         0th8r gu:d<!lin a deductions                                                                                c                            c
         Total dllductlons, iriCiuc!!r;g ~ Sl'lolllln allo\111                                                    151                          705

         Mcmtt\1)' Support Orcer
         Arnovnt •llocefe<l for ""P!>Ort Qf cllilo!rert Qf this relllliansh p                                     2.55                      693
          AW~itg•tlm~~&hara for all ctlild~n of!fli: Nlal!Ol'l~hQ:J                                             OOQ%                    100.00%

         Ctllld $Uppcr1'                                                              -~~!~
         Tempor~ry $pOuMI su~p¢<1.                                                     0
         M~-on p~yment:
         To1a1 Su?JlC"I:

          Monlllly CIU!d Support Ordar Per Chid                BuiOCS                                                Pmun'I._.CS
          Child1                                                                                                          475 JX!t:ly Fath!ll'




          Judicial 00c8r'                                                   Ollt!l:
     ~;.~.~c~o=niw~•~=-~~~~~~==u~rt~o=rdE•~;;======~~~~~====~------------------------------~
         Artc;..,.yfor   Chi~    Suppon Obligor·. ________________ Data:______
     1
     j   A!iDrnlll}' lor S;ocusal Sul'l>"rl Oblgor·                                              Oat•:
Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 18 of 24


                          •                                          •
     OTHE!! PAil.llNT




    Shou:d obligor become mcarcerated for a pertod of at least 60 cor.secut:ve days a.'ld not
    have available assets to sat1sfy the support obhgaton ordered herein. the support
    obligation shal: be so.;spe..'lded for tbe entre period of incarceration. The s:1pport
    obhgabor..,. orrlered herem,. sh.all be reinstated 60 days after obhgor ts re:ieased from
    incarceration. Obiigor is required to )lot.ify the local child support agency in wntmg
    withm 15 days upon release. :f obligor fails to notify the local child support agency. the
    .support obhgation may be mmstatcd to the date ofre:ease .

    .The oilier pare.nt shall cooperate with the local child support agency m documenting the
     incurrence of chi;dcare costs or the fact that childcare costs a:rc not bemg incurred :'he
     other parent's failure to cooperate may result ir. terminat1on of the enforcement of
     childcare costs by the local child support agency 60 days. after the local child .support
     agfmcy notices the custodnl parent of 1ts attemp-t to verify ongoing childcare costs.




                                                                 JUDICIAL OFFICER
      Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 19 of 24
                               COUNTY OF LOS ANGELES • REGISTRAR·RECORDE"R/COUNTV CLERK




                                                                                                                                                                                     l.::£00119006520




                                                                                                                                                                  I'' ,.... - ...       hM()f<E.,~··--"'"'.-'
           '11   o• "' UfLI",.... ----."""l'"~,pOSJm<"'rrF;Iii"o.JT'Oi'!');---,;L;'N'll:"lir.=m"":"'i,_,;:;;m;-;------L--,..._..,-:""i t~                                                       tNU .-,t:tfiPIFD fl»>   A~SrfololllliDit
 III~~A~                       ~ ...,.,. ,..,,  '                                                                                                                                   /~J         02 /'2 0/LQQl
~=do=-=-=--=------~. . .,.-'"··=·=="=""'""""'""d=!....,..::.O=====                                                                                     ----·                                           ---




                  1hJS 1510 eel!~' &11~1 lhf!. (J;)ICiiUIJIPrJ )fl. ~llflltl G:'f)'r ~ 11~ l)!f/t;llll '11-CINd liMe! ~'IJltJ f.ht FiiDSII!IIPJir•FII.It"DtiJIWIClOIII'IE¥ ,~til   I'!AY 2 5 2010

                 ~L~~~
                 ~~~I·I'U RfJO:~rd~,~~LI.J'~ Cl~•ll..
                                                                                                                                                                   0 0 03 7             (}'I'    0 6.
                 iltk rf!JU ''"' f•~~~ 11111""'\li l)ri'JIII•"'' llll,4'flf;;r:1o'I"C'I(lJIJJ!I.., 1 f')oltl•n'LII~ ilh• ~;t( ,llfll 5h~~lolll(l,.,.. 11: -II•'
                 )(roJ,!t~l~   u ll•'" tul<•r t····•uth   •"Z••It


                                                                                                                 ~   I
   Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 20 of 24
 Thank J'Oil ((~r your rucr:l'Jt passpon application Unfonunatt:h. vou arc ir:.c:figib!e to n.'CCJVC
 passport ~erviccs heoc.:ause the Dt"panmcnt ofHealtb and Ht.an;n-Scn ic~~ (HfiS; ccJtit'Lcd that
 you owe child ~uppon

 • Secrinn 5! .60(a){2) of TiLl-; 22 ot"thc f\1de of l"<'d.cral Regulations reads as tallows:

         51 .60 Demal of Passpom
         (a) The Depa~tmem rna} not is~uc a pa~spm1 . .:xce-pt a pas:::port fN dire~:t return co the Unrtcd
             States. i11 any C3SC in whicll the Dcpartm.:nt determmc-. or~~ intbl'mcd b• a t..ompctcm
              aut.h<nitj that                                                                   '
     (2) The applkunt has bcc1: tcnifkd h) the Sccma:-y of lie-ahh anJ Human (\t'n ices as
              mniiicd b) ~:>tate agency under 42    11   S C. l'l52!k} to be ir. arrears of child <;up port m a 1t
              amount delcnnint:'d hy :he s:t:nurc

Ni!llha ll:is pa~.1poJ'J OJ!f?I1CI' nor thL· Dt•pm·tmem c{.~'/(Jitt Jrw mtomtalion ('fm< crrtl•tx .1 uw·      ,hild
supp!JJ'f oh/,galllm A h<rt of c:tme child :.uppor1 t>nf(,rcem<-m ctgcm.ic:.o; ilnd th,)r conmc1
infommti{)n ...·m1 he fo,mt1 o:n-Jin.. ~u


You mu:>t contact and make appropriate: armng.l'menl., wJ\h the rcJc·mm s:tatc ch;'d support
agency withir: nlnct)·· (90} days !i-om the date of~his k'Ut'r 4.fter rou ha•e made thc.~e
ammgemt•nr;;. you mtJ.,l nodi~· our otticc in writtng orb~ .;;;!ling th.c '-la:icma! Passport
lnlomntMn Center ('\'PIC) at the numb~r li~kd helov.. l'J~!.?.~ !J)_Io\~ 5 - I 0. busm~s5 dav11 berore
call in~:- NPI~ to give HHS enouglltunr:: ru nott(;. P<to:i'>p<m :O..e:> ke~

 Om;e the Secretary of Hcal~h and Human St.'T"\-l('t:S ha~ certlfit'd to the Secretary of Sratc :hat you
Inn·~ stJiisfi~dthe l:b1ld support nrrearagc. ) our n<tmc ;.\ 1:1 be rcrno,Tt! from the ccr!iiied list
Please nNe that several !>lUlel> require a /.em doJJa~ !SO 00) balance before ullo\\ ing passport
issuance to an individual ·who was prt'\ iomd) 111 arrearag:~·. All queuions reg:.rdm~ such
policies musl bt addressed to t.h£! appropri~te statE' child support {JffiCc. lfsatisfac!my
pa)mcm ammgements hm·e nol been made \~ith the rek\all1 :.tate '"itl11n 90 d<J}S {If the date of
th•s kner. :-<Jur <Ipplicatio:r.. vnl! be denied. The l)epartmcnt of Stme cannN change. (Jver:::lc. or
appeal th1~ pol it:).

lf you ha\c an} tlUC:<:tior.s plca:<:c- contact the ]\.at1onal    Pa~sp,~rt   lnformati()n Center l-.&77-4&7-
277K (TfY!IDD: 1~888-874-7793}.

llor gcnt"ral pusp-ort infom1a:tion or to check the             ~tatus   of your passport appliratio.n. plrase
"~isif   us   on-line~~

PLEASE REll.!R~ A COPY OF THIS LETTER, ALONG WITH ALL RF..Ql'ESTED
ISFORMAllO!'\ TO TH£ Af)DRF:SS LISl'F:!) ABOVE I:"<CLliDll\'G THE +-4 ZIP
CODE.




Cdes:ccl.
                                Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 21 of 24




                 California Child Support Self Service                                                        ParticiP-ant ID Card
                 JOHNS, STEFFON - Participant Number:
                 0370409399894

                  Home           .MY. Profile          My Payments               MY    Documents              Contact Us




                    To view payment information, click on a Payment Date below.


                Payments
                  Payment Date 1..                        Amount                       Payment Type
                                                                                                                                                                              II
                  mLQ.Z/2019                                 $4,697.06                  CALIFORNIA STATE LOTTERY INTERCEPT
                  .Q_QJ_QQL2.ill.Q                           $0.73                      FTB-FULL COLLECTION                                                                   I
                  10LOS/2009                                 $ 300.00                   NCP-REGULAR PAYMENT
                  Q2.(15/2009                                $ 2,350.75                 FTB-CAUFORNIA STATE TAX INTERCEPT
                                                                                                                                                                              I!
                  05m/.2..QQ2                                $ 8,165.61                FMS-IRS TAX INTERCEPT
                                                        ,.
                  QSL2 9.L2.QQ.2                             $ (7,859.50)               IRS NEGATIVE ADJUSTMENT
                  04L27!2009                                 $ 5,421.61                 FTB-CALIFORNIA STATE TAX INTERCEPT
                  Q.QillL2007                                $8.63                     INCOME WITHHOLDING ORDER
                  06L2DL2006                                 $ 100.00                  NCP-REGULAR PAYMENT
                                                                                                                                                       Records 1- 9

                   1 Payments made prior to May 2006 may not appear on this list.


                   Every effort has been made to ensure the information displayed on this page is accurate. However, in
                   the event that the displayed information differs from the records maintained by the Local Child Support
                   Agency or the Department of Ch1ld Support Services (DCSS), the LCSA and DCSS records control. If
                   you have questions or concerns about the information displayed here, please contact (866) 901-3212.




~n espaliol)
ecorded
essages
:oil free)
!66) 249-
77?..

,Jtwww.. cse ..ca.gov/ChildSupport/cse/selfServlce/particlpant!loggedl ~/myPayments/paymentsiMade?conv _ld~none&conv _Instance= 7eb0f4bf-95c6-4Ba8-9007 -d 1d6dc9c2baa   Page 1    of~
  tom1a Child Support Self Service · Payments 1Made
                                                                                                                                                                             4/18/19,942PM
                                   Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 22 of 24
      ~:rame~to)
      :
       16) 464-
  i 00
                                                          © 2006 State of California. Conditions of Lse     f>rivacv.:~Y.

 :I
  '
 !I

  I
  I




 I

 II
 li
 II


                                                                                                                                                                                      lo



 li                                                                                                                                                                                   ,,
                                                                                                                                                                                      •I




                                                                                                                                                                                      II



 ~====~~~==============~==~~~========-==~======~======~~~~~~================~
tps:.f/www.. cse .. ca.gov/ChlldSupport/cse/selfServlce/partlclpant!loggedl ~/myPayments/paymentsiMade?conv _ld:none&conv_lnstance: 7eb0f4bf-95c6-48a8-9007 -d 1d6dc9c2baa
                                                                          Page 2 of 2
                 Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 23 of 24




                                               ORDER

Based on the evidence of the Lower Court's unwillingness to protect the best interest of our Religious

Freedoms and Inalienable rights guaranteed and protected by the American Constitution I raise this

order sua sponte, this claim shall be granted according to the remedy prescribed in this writ which are

in accordance the United States Constitution, laws and treaties and the laws and customs of claimants

best interest, family Members(Citizens) of claimants Religious Society that is protected by the

supreme laws ofthe land Article VI and Amendment 1 of the Constitution for the United States.



According to claimants religious laws and customs, Claimant is to care for the children on a daily

basis according to their laws and customs and therefore will have 50% lawful and physical custody of

any and all children (ldris Kush Al-Baqir Eland Taj Jai Al-Baqir El associated with in the case

No.:S:F012997.

   •   The Lower courts will terminate any and all void judgements which exceed the jurisdiction of the

       lower courts associated with the said cases that have caused in;ury to Sheik Steffan Johns El and

       claimants family due to lack ofpersonam and subject matter jurisdiction and violation of 5th

       Amendment Due Process , equal protection : protected class and Denial of Rights under the

       color of Law.

   •   Debts associated with the voluntary Title IV D program with Sheik Steffan Johns El will be

       removed, released immediately from Califorma Department of Health and Human Services

       "Passport Denial list" and will be restrained by Emergency Injunction until the Federal

       Question is heard and the facts have been adjudicated.




                                                                                                      12
                  Case 5:18-cv-05655-JFL Document 39 Filed 05/15/19 Page 24 of 24




    •   Sheik Steffan Johns El will not be held lzable for any debts associated with any said void

        judgements.

   •    Passport of Sheik Steffan Johns El in an effort to promote gainfUl trade, will be released

        immediately by the United States Department of State and Passport Agency.



        AND NOW this_ _ _ _ _ _day ofMay, 2019, upon Consideration of

Claimants Praecipe to Enter Writ of Emergency Mandamus, Exhibits and ~otice of Emergency

Injunction Removal to Federal Court" and the Responses filed on behalf against Defendants Mary

Mongiovi Sponaugle, Howard Knisely and David Miller et al in their personal and offic1al Capacity, it is

ORDERED and DECREED that Claimants pleading is hereby GRANTED WITH PREJUDICE .




                                                             BY THE COURT:



                                      IS!_______________________________________


                                      Honorable Joseph F .Leeson, Jr., United States District Judge




                                                                                                     13
